Exhibit 10.29

ALCOA CORPORATION

TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS

Effective January 24, 2018

These terms and conditions, including Appendices A and B attached hereto (the
“Award Terms”), are authorized by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors. They are deemed to be incorporated into
and form a part of the Award of Restricted Share Units issued on January 24,
2018 under the Alcoa Corporation 2016 Stock Incentive Plan, as may be amended
from time to time (the “Plan”).

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1.  Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Terms. If the Plan and the Award Terms are inconsistent,
the provisions of the Plan will govern. Interpretations of the Plan and the
Award Terms by the Committee are binding on the Participant and the Company. A
Restricted Share Unit is an undertaking by the Company to issue the number of
Shares indicated in the Participant’s account with the Company’s designated
stock plan broker or service provider (the “Broker”), subject to the fulfillment
of certain conditions, except to the extent otherwise provided in the Plan or
herein. A Participant has no voting rights or rights to receive dividends on
Restricted Share Units, but the Board of Directors may authorize that dividend
equivalents be accrued and paid on Restricted Share Units upon vesting in
accordance with paragraphs 2 and 4 below.

Vesting and Payment

2.  A Restricted Share Unit vests on the third anniversary date of the grant
date and, subject to paragraph 3 and, if the Restricted Share Unit is subject to
a performance condition, paragraph 32, will be paid to the Participant in Shares
on the vesting date or within 90 days thereafter (or, if it is not practicable
to make payment by such date, as soon as practicable thereafter, but in no event
later than the end of the calendar year in which the vesting date occurs and/or
later than the time permitted under Section 409A of the Code).

3.  Notwithstanding the foregoing, except as provided in paragraph 4, if a
Participant’s employment with the Company (including its Subsidiaries) is
terminated before the Restricted Share Unit vests, the Award is forfeited and is
automatically canceled.

4.  The following are exceptions to the vesting rules:

 

  •  

Death or Disability: a Restricted Share Unit held by a Participant, who dies
while an Employee or who is permanently and totally disabled (as defined below)
while an Employee, is not forfeited but vests and is paid on the original stated
vesting date set forth in paragraph 2.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.

 

  •  

Change in Control: a Restricted Share Unit vests if a Replacement Award is not
provided following certain Change in Control events, as described in the Plan.
If the Change in Control qualifies as a “change in control event” within the
meaning of Treas. Reg. § 1.409-3(i)(5), the vested Restricted Share Unit will be
paid to the Participant within 30 days following the Change in Control. If the

 

1



--------------------------------------------------------------------------------

 

Change in Control does not so qualify, the vested Restricted Share Unit will
vest and be paid to the Participant on the original stated vesting date set
forth in paragraph 2.

 

  •  

Termination Following Change in Control: as further described in the Plan, if a
Replacement Award is provided following a Change in Control, but within 24
months of such Change in Control the Participant’s employment is terminated
without Cause (as defined in the Alcoa Corporation Change in Control Severance
Plan) or by the Participant for Good Reason (as defined in the Alcoa Corporation
Change in Control Severance Plan), the Replacement Award will vest and be paid
to the Participant on the original stated vesting date set forth in paragraph 2.

 

  •  

Retirement: unless otherwise determined by the Committee or its delegate, a
Restricted Share Unit is not forfeited if it is held by a Participant who
terminates employment due to Retirement (as defined in the Plan) at least 6
months after the grant date. In such event, the Restricted Share Unit vests and
is paid on the original vesting schedule of the grant set forth in paragraph 2.

 

  •  

Divestiture: if a Restricted Share Unit is held by a Participant who is to be
terminated from employment with the Company or a Subsidiary as a result of a
divestiture of a business or a portion of a business of the Company and the
Participant either becomes an employee of (or is leased or seconded to) the
entity acquiring the business on the date of the closing, or the Participant is
not offered employment with the entity acquiring the business and is terminated
by the Company or a Subsidiary within 90 days of the closing of the sale, then,
at the discretion of the Chief Executive Officer of the Company, for
Participants other than those subject to the short-swing profit rules of
Section 16(b) of the Exchange Act (a “Section 16 Insider”), or, at the
discretion of the Committee for Section 16 Insiders, as the case may be, the
Restricted Share Unit will not be forfeited and will vest and be paid on the
original vesting schedule set forth in paragraph 2. For purposes of this
paragraph, employment by “the entity acquiring the business” includes employment
by a subsidiary or affiliate of the entity acquiring the business; and
“divestiture of a business” means the sale of assets or stock resulting in the
sale of a going concern. “Divestiture of a business” does not include a plant
shut down or other termination of a business.

5.  A Participant will receive one Share upon the vesting and payment of a
Restricted Share Unit. Notwithstanding the foregoing or anything in the Award
Terms to the contrary, to the extent that payment in Shares is prohibited under
applicable law or would require the Participant or the Company to obtain the
approval of any governmental and/or regulatory body in the Participant’s
country, or as necessary to meet tax objectives, the Company in its sole
discretion may substitute a cash payment in lieu of Shares, such cash payment to
be equal to the Fair Market Value of the Shares on the date that such Shares
would have otherwise been issued under the terms of the Plan and the Award
Terms.

Taxes

6.  All taxes required to be withheld under applicable tax laws in connection
with a Restricted Share Units must be paid by the Participant at the appropriate
time under applicable tax laws. The Company may satisfy applicable tax
withholding obligations by any of the means set forth in Section 15(k) of the
Plan, but will generally withhold from the Shares to be issued upon payment of
the Restricted Share Units that number of Shares with a fair market value on the
vesting date equal to the taxes required to be withheld at the minimum required
rates, or at any other rate approved by the Committee, up to the maximum
individual tax rate for the applicable tax jurisdiction, which include, for
Participants subject to taxation in the United States, applicable income taxes,
federal and state unemployment compensation taxes and FICA/FUTA taxes.
Notwithstanding the foregoing, if the Participant is a Section 16 Insider, the
Company will withhold Shares from the Shares to be issued upon payment of the
Restricted Share Unit, as described herein, and will not use the other means set
forth in the Plan.

Beneficiaries

7.  If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Restricted Share Units that have not yet
vested at the time of death of the Participant. All beneficiary designations
will be on beneficiary designation forms approved for the Plan. Copies of the
form will generally be available from the Broker or may otherwise be obtained
from the Company.

 

2



--------------------------------------------------------------------------------

8.  Beneficiary designations on an approved form will be effective at the time
received by the Company, including, as applicable, through submission to the
Broker. A Participant may revoke a beneficiary designation at any time by
written notice to the Company, including as applicable, through submission to
the Broker, or by filing a new designation form. Any designation form previously
filed by a Participant will be automatically revoked and superseded by a
later-filed form.

9.  A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

10.  The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.

11.  Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units upon vesting. Unless otherwise indicated,
all such beneficiaries will have an equal, undivided interest in all such
Restricted Share Units.

12.  Should a beneficiary die after the Participant but before the Restricted
Share Units are paid, such beneficiary’s rights and interest in the Award will
be transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in Restricted Share Units, nor will any person
claiming on behalf of such individual. Unless otherwise specifically indicated
by the Participant on the beneficiary designation form, beneficiaries designated
by class (such as “children,” “grandchildren” etc.) will be deemed to refer to
the members of the class living at the time of the Participant’s death, and all
members of the class will be deemed to take “per capita.”

13.  If a Participant does not designate a beneficiary or if the Company does
not permit a beneficiary designation, the Restricted Share Units that have not
yet vested or been paid at the time of death of the Participant will be paid to
the Participant’s legal heirs pursuant to the Participant’s last will and
testament or by the laws of descent and distribution.

Adjustments

14.  In the event of an Equity Restructuring or other transaction described in
Section 4(f) of the Plan, the Committee will equitably adjust the Restricted
Share Units as it deems appropriate in accordance with the terms of the Plan.
The adjustments authorized by the Committee will be final and binding.

Repayment/Forfeiture

15. As an additional condition of receiving the Restricted Share Units, the
Participant agrees that the Restricted Share Units and any benefits or proceeds
the Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company as provided in Sections 15(e) and (f) of the Plan
including, without, limitation, to the extent required (i) under the terms of
any recoupment or “clawback” policy adopted by the Company to comply with
applicable laws or with the Corporate Governance Guidelines or other similar
requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Terms without the
consent) or (ii) to comply with any requirements imposed under applicable laws
and/or the rules and regulations of the securities exchange or inter-dealer
quotation system on which the Shares are listed or quoted, including, without
limitation, pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010. Further, if the Participant receives any amount
in excess of what the Participant should have received under the terms of the
Restricted Share Units for any reason (including without limitation by reason of
a financial restatement, mistake in calculations or administrative error), all
as determined by the Committee, then the Participant shall be required to
promptly repay any such excess amount to the Company. By accepting this Award,
Participant agrees and acknowledges the obligation to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
this Award or amounts paid hereunder pursuant to this Section 15 and the Plan.

 

3



--------------------------------------------------------------------------------

Miscellaneous Provisions

16. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Terms, no Shares issuable upon vesting of the
Restricted Share Units, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.

17. Non-Transferability. The Restricted Share Units are non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

18. Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Units shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.

19. Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.

20. Severability and Judicial Modification. If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.

21. Successors. The Award Terms shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.

22. Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or working outside the United States, the Restricted
Share Units shall be subject to the additional terms and conditions set forth in
Appendix A to the Award Terms and to any special terms and conditions for the
Participant’s country set forth in Appendix B to the Award Terms. Moreover, if
the Participant relocates outside the United States or relocates between the
countries included in Appendix B, the additional terms and conditions set forth
in Appendix A and the special terms and conditions for such country set forth in
Appendix B will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendices constitute part of the Award
Terms.

23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Share Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

24. Compliance with Code Section 409A. It is intended that the Restricted Share
Units granted pursuant to the Award Terms be compliant with (or exempt from)
Section 409A of the Code and the Award Terms shall be interpreted, construed and
operated to reflect this intent. Notwithstanding the foregoing, the Award Terms
and the Plan may be

 

4



--------------------------------------------------------------------------------

amended at any time, without the consent of any party, to the extent necessary
or desirable to satisfy any of the requirements under Section 409A of the Code,
but the Company shall not be under any obligation to make any such amendment.
Further, the Company and its Subsidiaries do not make any representation to the
Participant that the Restricted Share Units granted pursuant to the Award Terms
satisfies the requirements of Section 409A of the Code, and the Company and its
Subsidiaries will have no liability or other obligation to indemnify or hold
harmless the Participant or any other party for any tax, additional tax,
interest or penalties that the Participant or any other party may incur in the
event that any provision of the Award Terms or any amendment or modification
thereof or any other action taken with respect thereto, is deemed to violate any
of the requirements of Section 409A of the Code.

25. Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.

26. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

27. Governing Law and Venue. As stated in the Plan, the Restricted Share Units
and the provisions of the Award Terms and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share
Units will be exclusively in the courts in the State of Delaware, including the
Federal Courts located therein (should Federal jurisdiction exist).

28. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

29. Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.

30. Employment at Will. Nothing in the Award Terms or the Plan provide the
Participant with any right to continue in the Company’s or any of its
affiliates’ employ for any period of specific duration or interfere with or
otherwise restrict in any way the Participant’s or the rights of the Company and
its affiliates to terminate the Participant’s service at any time for any
reason, with or without cause. The Participant’s status with the Company and its
affiliates will accordingly remain at will.

Acceptance of Award

31. In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Restricted Share Units by notifying the
Company within 30 days of the grant date that he or she does not accept the
Restricted Share Units. The Participant’s acceptance of the Restricted Share
Units constitutes the Participant’s acceptance of and agreement with the Award
Terms. Notwithstanding the foregoing, if required by the Company, the
Participant will provide a signed copy of the Award Terms in such manner and
within such timeframe as may be requested by the Company. The Company has no
obligation to issue Shares to the Participant if the Participant does not accept
the Restricted Share Units.

 

5



--------------------------------------------------------------------------------

Performance Feature

32. If the vesting of Restricted Share Units is subject to a performance
condition, the following additional terms and conditions will apply to that
Award:

 

  •  

The Participant will have the right to receive from 0% to 200% of the number of
Shares indicated on the grant date, based on achievement of performance goals
established by the Committee for that Award.

 

  •  

The performance period is three years, which may consist of a single performance
period or multiple interim periods as determined by the Committee.

 

  •  

Achievement of performance objectives will be determined or certified by the
Committee following the end of the applicable period.

 

  •  

Except as otherwise set forth in paragraph 4 of the Award Terms or below in this
“Performance Feature” section, vesting of the Award will occur upon satisfaction
of the time-based vesting conditions set forth in paragraph 2 of the Award Terms
and vesting and payment of the Award will be based on the extent to which the
performance objectives established by the Committee have been attained. In any
case, except where payment of the Award is made upon a Change in Control within
the meaning of Treas. Reg. § 1.409-3(i)(5), in no event will payment of the
Award occur outside of the time period set forth in paragraph 2.

 

  •  

In the event of termination of the Participant’s employment with the Company
(including its Subsidiaries) before the vesting of the Restricted Share Units by
reason of death, disability, Retirement or divestiture, each as described in
paragraph 4, payment of the Restricted Share Units will be based on the extent
to which the performance objectives established by the Committee have been
attained following the end of the performance period.

 

  •  

In the event of a Change in Control, the performance feature of the Award will
cease to apply and the Award will be converted into a time-based award in
accordance with the formula set forth in Section 12(a)(v) of the Plan. The
vesting and payment of such Award will then be governed in accordance with
paragraph 4.

 

6



--------------------------------------------------------------------------------

APPENDIX A

TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Restricted Share Units

For Non-U.S. Participants

This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Restricted Share Units if the Participant resides
and/or works outside of the United States. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Terms and Conditions for Restricted Share Units (the “Terms and Conditions”).

 

A. Termination. This provision supplements paragraph 3 of the Terms and
Conditions.

The Company will determine when the Participant is no longer providing services
for purposes of the Restricted Share Units (including whether the Participant
may still be considered to be providing services while on a leave of absence).

 

B. Responsibility for Taxes. This provision replaces paragraph 6 of the Terms
and Conditions (except to the extent that the Participant is subject to the
Section 16(b) of the Exchange Act).

The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary that employs the Participant (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of these Restricted Shares
Units, including, but not limited to, the grant, vesting or settlement of
Restricted Shares Units, the subsequent sale of Shares acquired pursuant to the
Restricted Share Units and the receipt of any dividends or dividend equivalents;
and (b) do not commit to and are under no obligation to structure the terms of
the Restricted Share Units or any aspect of the Restricted Share Units to reduce
or eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. The Participant shall not make any claim against the
Company, the Employer or any other Subsidiary, or their respective board,
officers or employees related to Tax-Related Items arising from this Award.
Furthermore, if the Participant has become subject to tax in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by: (i) requiring a cash payment from the
Participant; (ii) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer,
(iii) withholding from the proceeds of the sale of Shares acquired pursuant to
the Restricted Share Units, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization without further consent); and/or (iv) withholding from the
Shares subject to Restricted Share Units.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (with no entitlement to the Share equivalent) or, if not refunded, the
Recipient may seek a refund from the local tax authorities. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed, for tax purposes, to have been issued the full number of Shares subject
to the vested Restricted Shares Units, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items.

 

7



--------------------------------------------------------------------------------

Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

 

C. Nature of Award. In accepting the Restricted Share Units, the Participant
acknowledges, understands and agrees that:

 

  a. the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended, or terminated by the Company at
any time, to the extent permitted by the Plan;

 

  b. this Award of Restricted Share Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
Restricted Share Units, or benefits in lieu of Restricted Share Units, even if
Restricted Share Units have been granted in the past;

 

  c. all decisions with respect to future Restricted Share Units or other
Awards, if any, will be at the sole discretion of the Company;

 

  d. this Award of Restricted Share Units and the Participant’s participation in
the Plan shall not create a right to, or be interpreted as forming an employment
or service contract with the Company and shall not interfere with the ability of
the Employer to terminate the Participant’s employment contract (if any) at any
time;

 

  e. the Participant’s participation in the Plan is voluntary;

 

  f. this Award of Restricted Share Units and the Shares acquired under the
Plan, and the income from and value of same, are not intended to replace any
pension rights or compensation;

 

  g. this Award of Restricted Share Units and the Shares acquired under the
Plan, and the income and value of the same, are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

  h. the future value of the Shares subject to the Restricted Share Units is
unknown, indeterminable and cannot be predicted with certainty;

 

  i. no claim or entitlement to compensation or damages shall arise from the
forfeiture of any portion of this Award of Restricted Share Units resulting from
the Participant’s termination of employment and/or service relationship (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment or other laws in the jurisdiction where the Participant is employed
or otherwise rendering services, or the terms of his or her employment or
service agreement, if any);

 

  j. unless otherwise agreed with the Company, Restricted Share Units and the
Shares acquired under the Plan, and the income from and value of the same, are
not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any Subsidiary;

 

  k. unless otherwise provided in the Plan or by the Company in its discretion,
this Award of Restricted Share Units and the benefits under the Plan evidenced
by these Award Terms do not create any entitlement to have this Award of
Restricted Share Units or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and

 

  l. neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Share Units or of any amounts due to the Participant pursuant to the
Restricted Share Units or the subsequent sale of any Shares acquired under the
Plan.

 

8



--------------------------------------------------------------------------------

D.  Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in these Award Terms and any other
grant materials by and among, as applicable, the Company, the Employer and any
other Subsidiary for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Share Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

The Participant understands that Data may be transferred to the Broker or such
additional or other stock plan service providers as may be selected by the
Company, which are assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, the Broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
and career with the Employer will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant this Award of Restricted Share Units or other Awards to the
Participant or administer or maintain such Awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant’s local human resources representative.

E.  Retirement. Notwithstanding paragraph 4 of the Terms and Conditions, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in the Participant’s jurisdiction that would likely
result in the favorable treatment applicable to the Restricted Share Units
pursuant to paragraph 4 being deemed unlawful and/or discriminatory, then the
Company will not apply the favorable treatment at the time of the Participant’s
retirement, and the Restricted Share Units will be treated as set forth in the
remaining provisions of paragraph 4 of the Terms and Conditions.

F.  Language. If the Participant has received these Award Terms, or any other
document related to this Award of Restricted Share Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

G.  Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Broker’s country of
residence, or where the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect his or her ability to accept, acquire, sell or
attempt to sell or otherwise dispose of Shares or rights to Shares (e.g.,
Restricted Share Units) or rights linked to the value of Shares, during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by applicable laws or regulations in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before possessing
inside information. Furthermore, the Participant may be prohibited from
(i) disclosing the inside information to any third party including colleagues of
the Participant (other than on a “need to

 

9



--------------------------------------------------------------------------------

know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is his or her responsibility to comply with any applicable restrictions, and the
Participant should consult his or her personal advisor on this matter.

H.  Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.

 

10



--------------------------------------------------------------------------------

APPENDIX B

TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Restricted Share Units

For Non-U.S. Participants

Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Restricted Share Units (the
“Terms and Conditions”).

Terms and Conditions

This Appendix B includes special terms and conditions that govern Restricted
Share Units if the Participant resides and/or works in one of the countries
listed below.

If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of Restricted Share
Units or is considered a resident of another country for local law purposes, the
Committee shall, in its discretion, determine to what extent the special terms
and conditions contained herein shall be applicable to the Participant.

Notifications

This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2017. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.    

Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently works and/or resides, or if the
Participant transfers to another country after the grant of the Restricted Share
Unit, or is considered a resident of another country for local law purposes, the
information contained herein may not be applicable to the Participant in the
same manner.

 

11



--------------------------------------------------------------------------------

AUSTRALIA

Terms and Conditions

Australia Offer Document.

The grant of Restricted Share Units is intended to comply with the provisions of
the Corporations Act, 2001, Australian Securities & Investments Commission
(“ASIC”) Regulatory Guide 49 and ASIC Class Order CO

14/1000. Additional details are set forth in the Offer Document for the
Restricted Share Units to Australian resident employees, which is being provided
to the Participant with the Award Terms.

Notifications

Exchange Control Information.

Exchange control reporting is required for cash transactions exceeding A$10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant’s behalf.

Tax Information.

The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).

BRAZIL

Terms and Conditions

Compliance with Law.

By accepting the Restricted Share Units, the Participant acknowledges that he or
she agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the Restricted Share Units, the
sale of the Shares acquired under the Plan and the receipt of any dividends.

Acknowledgement of Nature of the Grant.

This provision supplements paragraph C “Nature of Award” of Appendix A:

By accepting the Restricted Share Units, the Participant agrees that he or she
is making an investment decision, the Shares will be issued to the Participant
only if the vesting conditions are met and any necessary services are rendered
by the Participant over the vesting period, and the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Participant.

Notifications

Exchange Control Information.

If the Participant is a resident of or domiciled in Brazil, he or she will be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of the assets and
rights is equal to or greater than US$100,000. If such amount exceeds
US$100,000,000, the declaration must be submitted quarterly. Assets and rights
that must be reported include Shares acquired under the Plan. Foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.

 

12



--------------------------------------------------------------------------------

Tax on Financial Transactions (IOF).

Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is the Participant’s responsibility to comply with
any applicable Tax on Financial Transactions arising from the Participant’s
participation in the Plan. The Participant should consult with his or her
personal tax advisor for additional details.

CANADA

Terms and Conditions

Payment.

Notwithstanding anything to the contrary in paragraphs 2 and 4 of the Terms and
Conditions, any vested Restricted Share Unit will be paid to the Participant by
no later than the end of the calendar year in which the vesting date specified
in paragraph 2 occurs (i.e., by the end of the calendar year in which the third
anniversary of the grant date occurs).

Termination of Service.

The following provision replaces paragraph A “Termination” of Appendix A:

For purposes of the Restricted Share Units, the Participant’s employment
relationship will be considered terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
Canadian laws or the terms of the Participant’s employment agreement, if any)
effective as of the date that is the earlier of (i) the date of the
Participant’s termination, (ii) the date the Participant receives notice of
termination, or (iii) the date the Participant is no longer actively providing
service and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of the Participant’s
employment agreement, if any). Unless otherwise expressly provided in these
Award Terms or determined by the Company, the Participant’s right to vest in the
Restricted Share Units, if any, will terminate on such date. The Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively providing service for purposes of the Restricted Share Unit (including
whether the Participant may still be considered to be providing services while
on a leave of absence).

The Following Provisions Apply for Participants Resident in Quebec:

Consent to Receive Information in English.

The Participant acknowledges that it is the express wish of the parties that
these Award Terms, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be written in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de Conditions
d’attribution, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Authorization to Release and Transfer Necessary Personal Information.

The following provision supplements paragraph D “Data Privacy” of Appendix A:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Subsidiary to record such
information and to keep such information in the Participant’s Employee file.

 

13



--------------------------------------------------------------------------------

Notifications

Securities Law Information.

The Participant acknowledges that he or she is permitted to sell the Shares
acquired under the Plan through the Broker, provided the sale of the Shares
takes place outside of Canada through facilities of a stock exchange on which
the Shares are listed (i.e., the NYSE).

Foreign Asset/Account Reporting Information.

Canadian residents are required to report to the tax authorities any foreign
property held outside of Canada (including Restricted Share Units and Shares
acquired under the Plan) annually on form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time in the year. The form must be filed by April 30 of the following year.
Restricted Share Units must be reported—generally at a nil cost—if the C$100,000
cost threshold is exceeded because of other foreign property the Participant
holds. If Shares are acquired, their cost generally is the adjusted cost base
(“ACB”) of the Shares. The ACB would normally equal the fair market value of the
Shares at vesting, but if the Participant owns other Shares, this ACB may have
to be averaged with the ACB of the other Shares. The Participant should consult
with his or her personal legal advisor to ensure compliance with applicable
reporting obligations.

CHINA

Terms and Conditions

The following terms and conditions will apply to Participants who are subject to
exchange control restrictions and regulations in the People’s Republic of China
(“PRC”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:

Termination of Employment.

Due to exchange control laws in PRC, the Participant agrees that the Company
reserves the right to require the sale of any Shares acquired at vesting of the
Restricted Share Units upon the termination of the Participant’s employment for
any reason. If the Company, in its discretion, does not exercise its right to
require the automatic sale of Shares issuable upon vesting of the Restricted
Share Units, as described in the preceding sentence, the Participant understands
and agrees that any Shares acquired by the Participant under the Plan must be
sold no later than six (6) months after termination of the Participant’s
employment, or within any other such time frame as permitted by the Company or
required by SAFE. The Participant understands that any Shares acquired under the
Plan that have not been sold within six (6) months of the Participant’s
termination of employment will be automatically sold by a designated broker at
the Company’s discretion, pursuant to this authorization by the Participant.

The Participant agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Participant’s
behalf, pursuant to this authorization), and the Participant expressly
authorizes the Company’s designated broker to complete the sale of such Shares.
The Participant also agrees to sign any agreements, forms and/or consents that
may be reasonably requested by the Company (or the designated broker) to
effectuate the sale of the Shares (including, without limitation, as to the
transfers of the proceeds and other exchange control matters noted below) and
shall otherwise cooperate with the Company with respect to such matters,
provided that the Participant shall not be permitted to exercise any influence
over how, when or whether the sales occur. The Participant acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Due to fluctuations in the Share price
and/or applicable exchange rates between vesting and (if later) the date on
which the Shares are sold, the amount of proceeds ultimately distributed to the
Participant may be more or less than the market value of the Shares upon vesting
(which is the amount relevant to determining the Participant’s liability for
Tax-Related Items). The Participant understands and agrees that the Company is
not responsible for the amount of any loss the Participant may incur and the
Company assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.

 

14



--------------------------------------------------------------------------------

Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale (less any Tax-Related Items, brokerage fees or commissions) to the
Participant in accordance with the applicable exchange control laws and
regulations including but not limited to the restrictions set forth in this
Appendix B for China below under “Exchange Control Restrictions.”

Exchange Control Restrictions.

The Participant understands and agrees that, pursuant to local exchange control
requirements, the Participant will be required to immediately repatriate any
cash payments or proceeds obtained with respect to participation in the Plan to
the PRC. The Participant further understands that such repatriation of any cash
payments or proceeds may need to be effectuated through a special exchange
control account established by the Company or any Subsidiary, and the
Participant hereby consents and agrees that any payment or proceeds may be
transferred to such special account prior to being delivered to the Participant.
Any payment or proceeds may be paid to the Participant in U.S. dollars or local
currency at the Company’s discretion. If the payments or proceeds are paid to
the Participant in U.S. dollars, the Participant will be required to set up a
U.S. dollar bank account in the PRC (if the Participant does not already have
one) so that the payments or proceeds may be deposited into this account. If the
payments or proceeds are paid to the Participant in local currency, the Company
is under no obligation to secure any particular exchange conversion rate and the
Company may face delays in converting the payments or proceeds to local currency
due to exchange control restrictions. The Participant agrees to bear any
currency exchange conversion rate fluctuation risk between the time the cash
proceeds are received and the time the cash proceeds are distributed to the
Participant through the special account described above.

The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.    

HUNGARY

There are no country-specific provisions.

ICELAND

Notifications

Exchange Control Information.

The Participant should consult with his or her personal advisor to ensure
compliance with applicable exchange control regulations in Iceland, as such
regulations are subject to frequent change. The Participant is responsible for
ensuring compliance with all exchange control laws in Iceland.

ITALY

Terms and Conditions

Authorization to Release and Transfer Necessary Personal Information. The
following provision replaces in its entirety paragraph D. “Data Privacy” of
Appendix A:

The Participant understands that the Employer and/or the Company may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance, passport, or other identification number (to
the extent permitted under Italian law), salary, nationality, job title, number
of Shares held and the details of all Restricted Share Units or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor and that the Company and the Employer
will process said data and other data lawfully received from third parties (the
“Data”) for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan and complying with applicable laws,
including community legislation.    

 

15



--------------------------------------------------------------------------------

The Participant also understands that providing the Company with the Data is
necessary to effectuate the Participant’s participation in the Plan and that the
Participant’s refusal to do so would make it impossible for the Company to
perform its contractual obligations and may affect the Participant’s ability to
participate in the Plan. The controller of personal data processing is Alcoa
Corporation, 201 Isabella Street Suite 500 Pittsburgh, PA 15212-5858, U.S.A.,
and, pursuant to D.lgs 196/2003, its representative in Italy is Alcoa Servizi
Srl, Piazzo Giuseppe Missori n.2, Milano, 20122 Italy. The Participant
understands that the Data will not be publicized, but it may be accessible by
the Employer and the privacy representative of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing such Data and the data processor (“Processor”). An updated list of
Processors and other transferees of Data is available upon request from the
Employer.

Furthermore, the Data may be transferred to banks or other financial
institutions or brokers involved in the management and administration of the
Plan. The Participant understands that the data may also be transferred to the
Broker or such additional or other stock plan service providers as may be
selected by the Company in the future. The Participant further understands that
the Company or any of its Subsidiaries will transfer the Data among themselves
as necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan. The Data recipients may receive,
possess, use, retain and transfer Data in electronic or other form, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be acting as controllers, Processors or persons in charge of processing, as the
case may be, according to applicable privacy laws, and that they may be located
in or outside the European Economic Area, such as in the United States or
elsewhere, in countries that do not provide an adequate level of data protection
as intended under Italian data privacy law. Should the Company exercise its
discretion in suspending or terminating the Plan, it will delete the Data as
soon as it has accomplished all the necessary legal obligations connected with
the management and administration of the Plan.

The Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003. The
processing activity, including the transfer of Data abroad, including outside
the European Economic Area, as specified in the Award Terms does not require the
Participant’s consent thereto, as the processing is necessary for the
performance of legal and contractual obligations related to the implementation,
administration and management of the Plan. The Participant understands that
pursuant to section 7 of Legislative Decree no. 196/2003, the Participant has
the right at any moment to, without limitation, obtain information on the Data
held, access and verify its contents, origin and accuracy, delete, update,
integrate, correct, block or stop, for legitimate reason, the Data processing by
contacting the Participant’s local human resources representative. Finally, the
Participant is aware that Data will not be used for direct marketing purposes.

Plan Document Acknowledgement.

By accepting the Restricted Share Units, the Participant acknowledges that the
Participant has received a copy of the Plan and the Award Terms and has reviewed
the Plan and the Award Terms, including the Appendices, in their entirety and
fully understands and accepts all provisions of the Plan and the Award Terms,
including the Appendices. The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
paragraphs of the Award Terms: paragraphs 2-5: Vesting and Payment; paragraph
15: Repayment and Forfeiture; paragraph 16: Stock Exchange Requirements and
Applicable Laws; paragraph 20: Severability and Judicial Modification; paragraph
22: Appendices; paragraph 23: Imposition of Other Requirements; paragraph 27:
Governing Law and Venue; paragraph A of Appendix A: Termination; paragraph C of
Appendix A: Nature of Award and the Data Privacy provisions above.

 

16



--------------------------------------------------------------------------------

Notifications

Foreign Asset/Account Reporting Information.

Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares) which may generate income taxable
in Italy are required to report such on their annual tax returns (UNICO form, RW
Schedule) or on a special form if no tax return is due. The same reporting
obligations apply to Italian residents who, even if they do not directly hold
investments abroad or foreign financial assets (e.g., cash, Shares), are
beneficial owners of the investment pursuant to Italian money laundering
provisions. The Participant should consult his or her personal tax advisor to
ensure compliance with applicable reporting obligations.

Tax on Foreign Financial Assets.

The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax at an annual rate of 2 per thousand (0.2%). The
taxable amount will be the fair market value of the financial assets (including
Shares) assessed at the end of the calendar year. No tax payment duties arise if
the amount of the foreign assets tax calculated on all financial assets held
abroad does not exceed €12.

NETHERLANDS

There are no country-specific provisions.

NORWAY

There are no country-specific provisions.

SAUDI ARABIA

Terms and Conditions

Notifications

Securities Law Information.

This document may not be distributed in the Kingdom of Saudi Arabia except to
such persons as permitted under the Offers of Securities Regulations issued by
the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. The Participant should conduct his or her own due diligence on
the accuracy of the information relating to the Restricted Share Units and the
underlying Shares. The Participant should consult with his or her authorized
financial advisor in this regard.

SINGAPORE

Terms and Conditions

Sale Restriction.

The Participant agrees that any Shares received upon vesting will not be offered
for sale or sold in Singapore prior to the six-month anniversary of the grant
date, unless such sale or offer is made pursuant to the exemption under Part
XIII Division (1) Subdivision (4) (other than Section 280) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).

 

17



--------------------------------------------------------------------------------

Notifications

Securities Law Information.

The grant of the Restricted Share Units is being made in reliance on the
“Qualifying Person” exemption under section 273(1)(f) of the SFA under which it
is exempt from the prospectus and registration requirements under the SFA and
the grant of the Restricted Share Units is not made to the Participant with a
view to the Shares being subsequently offered for sale to any other party. The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore.

Chief Executive Officer / Director Notification Obligation.

The Chief Executive Officer (“CEO”), directors, associate directors or shadow
directors of a Singapore Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Specifically, such directors
must notify the Singapore Subsidiary in writing of an interest (e.g., Restricted
Share Units, Shares, etc.) in the Company or any related company within two
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of Restricted Share Units or
when Shares acquired under the Plan are subsequently sold), or (iii) becoming
the CEO or a director.

SPAIN

Terms and Conditions

No Entitlement for Claims or Compensation.

The following provisions supplement paragraph A “Termination” of Appendix A.

By accepting the Restricted Share Units, the Participant consents to
participation in the Plan and acknowledges that Participant has received a copy
of the Plan.

The Participant understands and agrees that, as a condition of the grant of the
Restricted Share Units, if the Participant’s employment terminates, unless
otherwise provided in the Award Terms or by the Company, any unvested Restricted
Share Units shall be forfeited without entitlement to the underlying Shares or
to any amount as indemnification in the event of a termination, including, but
not limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer, and under Article 10.3 of Royal Decree 1382/1985.

The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Restricted Share Units under the Plan to
individuals who may be Employees of the Company or a Subsidiary. The decision is
limited and entered into based upon the express assumption and condition that
any Restricted Share Units will not economically or otherwise bind the Company
or any Subsidiary, including the Employer, on an ongoing basis, other than as
expressly set forth in the Award Terms. Consequently, the Participant
understands that the Restricted Share Units are granted on the assumption and
condition that the Restricted Share Units shall not become part of any
employment or service agreement (whether with the Company or any Subsidiary,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
Restricted Share Units, which is gratuitous and discretionary, since the future
value of the Restricted Share Units and the underlying Shares is unknown and
unpredictable. The Participant also understands that the grant of Restricted
Share Units would not be made but for the assumptions and conditions set forth
hereinabove; thus, the Participant understands, acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or any of the conditions
not be met for any reason, the Restricted Share Unit and any right to the
underlying Shares shall be null and void.

 

18



--------------------------------------------------------------------------------

Notifications

Securities Law Information.

No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the Restricted
Share Units. No public offering prospectus has been nor will be registered with
the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) (“CNMV”). Neither the Plan nor the Award Terms constitute a public
offering prospectus and they have not been, nor will they be, registered with
the CNMV.

Exchange Control Information.    

The Participant may be required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Shares) and any transactions with non-Spanish residents
(including any payments of cash or Shares made to the Participant by the Company
or Broker) if the balances in such accounts together with the value of such
instruments as of December 31, or the volume of transactions with non-Spanish
residents during the prior or current year, prior tax year exceed €1,000,000.
Once the €1,000,000 threshold has been surpassed in either respect, the
Participant will generally be required to report all of his or her foreign
accounts, foreign instruments and transactions with non-Spanish residents, even
if the relevant threshold has not been crossed for an individual item. The
Participant will generally only be required to report on an annual basis (by
January 20 of each year) unless the balances in the Participant’s foreign
accounts together with value of his or her foreign instruments or the volume of
transactions with non-Spanish residents exceed €100,000,000.

Share Reporting Information.

It is the Participant’s responsibility to declare the acquisition, ownership and
disposition of Shares to the Spanish Direccion General de Comercio e Inversiones
(the “DGCI”) of the Ministry of Economy and Competitiveness on a Form D-6.
Generally, the declaration must be made in January for Shares owned as of
December 31 of the prior year and/or shares acquired or disposed of during the
prior year; however, if the value of the Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if the Participant holds 10%
or more of the share capital of the Company or other such amount that would
entitle the Participant to join the Board of Directors), the declaration must be
filed within one month of the acquisition or disposition, as applicable. The
Participant should consult with his or her personal advisor to determine the
Participant’s obligations in this respect.

Foreign Asset/Account Reporting Information.

To the extent that the Participant holds Shares and/or has bank accounts outside
Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, the Participant will be required to report information on such
assets on his or her tax return (tax form 720) for such year. After such Shares
and/or accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported Shares or accounts
increases by more than €20,000 or if the Participant sells or otherwise disposes
of any previously-reported Shares or accounts.

SURINAME

There are no country-specific provisions.

 

19



--------------------------------------------------------------------------------

SWITZERLAND

Notifications

Securities Law Information.

The grant of the Restricted Share Units under the Plan is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this document nor any other material related to the
Restricted Share Units constitutes a prospectus as such term is understood
pursuant to Article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials related to the Restricted Share Units may be
publicly distributed or otherwise made publicly available in Switzerland.
Neither this document nor any other offering or marketing materials relating to
the Restricted Share Units have been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority (FINMA)).

 

20